TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00241-CR
NO. 03-07-00242-CR



Ex parte Edwin Baezotero, Appellant





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 05-500314, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Edwin Baezotero appeals an order denying relief on his pretrial habeas corpus petition
asserting that further prosecution of cause number 05-500314 would constitute double jeopardy.  On
April 27, 2007, in an order staying further proceedings in the trial court pending the final disposition
of these appeals, the Court noted that "this Court will take every measure to ensure the speedy
resolution of Baezotero's appeal in order to minimize any further delay of these proceedings.
Baezotero's brief was due on July 10, 2007.  Neither the brief nor a motion for
extension of time has been received.  Baezotero's counsel, James B. Parks, is ordered to file a brief
in appellant's behalf no later than thirty days from the date of this order.  No further extension of
time for filing this brief will be granted.  Counsel is admonished that this Court takes seriously its
duty to "ensure that the appellant's rights are protected, including initiating contempt proceedings
against appellant's counsel" when a brief is not filed.  Tex. R. App. P. 38.8(b)(4).

It is ordered August 15, 2007.
 

Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish